The information in this case charges *Page 3 
that in Payne county, February 24, 1924, "John Henry Pitts and Mrs. Ben Smith, then and there being, did then and there willfully, unlawfully, and feloniously sell to Charley House one capsule of narcotic drug, to wit, morphine, a derivative of opium, for the price of one dollar, and the exact quantity of said narcotic drug being unknown to the county attorney, contrary to," etc. On his separate trial the jury returned a verdict finding the defendant John Henry Pitts guilty of the crime of selling narcotic drugs, as charged in the information, but failed to agree upon the punishment. On June 6, 1924, the court pronounced judgment and sentenced the defendant to imprisonment in the penitentiary for a term of one year and to pay a fine in the sum of $500. From the judgment an appeal was perfected by filing in this court, November 6, 1924, a petition in error with a certified transcript of the record proper attached. The case is a companion case to that of Ben Smith v. State, 32 Okla. Cr. 247,240 P. 656. The errors assigned are the same as in the Smith Case, wherein this court held adversely to the contentions of counsel for plaintiff in error. On the authority of the case cited, and for the reasons stated in the opinion in said case, the judgment of the lower court is affirmed.